         Case 5:19-cv-05885-JFL Document 23-3 Filed 06/26/20 Page 1 of 1




                                CERTIFICATE OF SERVICE

       I certify that on this date, I caused a true and correct copy of the foregoing Defendant

Qiana Reid’s Motion to Dismiss Plaintiff’s First Amended Complaint to be served through the

Clerk of the Court’s electronic filing system upon the following:


                              Justin F. Robinette, Esquire
                              THE LAW OFFICES OF ERIC A. SHORE, P.C.
                              Two Penn Center
                              1500 JFK Boulevard, Suite 1240
                              Philadelphia, PA 19102
                              Counsel for Plaintiff




Dated: June 26, 2020                                  /s/ Rebecca S. Melley
                                                      REBECCA S. MELLEY
                                                      Assistant United States Attorney
